DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species of Figure 4 in the reply filed on August 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to the purported merits of the invention and compares the invention with the prior art.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
Applicant has used the term “solid tire” to mean a tire that is not inflated when in use on a vehicle, as opposed to the prior art inflated tire (see for example specification p. 2 lines 5-20), and has used the term “treads” to mean tread grooves (grooves 34 in Fig. 4), therefore this usage controls the broadest reasonable interpretation of the terms “solid tire” and “treads” (MPEP 2111, 2111.01).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the rim of the tire and rim assembly in claims 1-7 and the narrowest width of the innermost and outermost rings and the widest width of the medial ring in claim 5. Specifically, a) the preamble recites a solid tire “assembly” but the body of the claims recites only the tire, so either the preamble should recite only a solid tire or the preamble should recite a solid tire and rim assembly and the body should recite the rim as being part of the assembly, and b) for the objects of the invention to be achieved the claim 5 inner ring width must be between the narrowest width of the innermost and outermost rings and the widest width of the medial ring (tire is unstable if the medial ring is narrowest and the innermost and outermost rings are widest). 
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The term “configured to facilitate said tire to perform similar to an inflated tire” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “configured to facilitate said tire to perform similar to an inflated tire” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is not clear to one of ordinary skill in the art which among the infinite number of properties of an inflated tire is required to be present in the claimed solid tire so as “to perform similar to an inflated tire” and it is not clear to one of ordinary skill in the art how different the property can be from that of an inflated tire to still qualify as “similar” to that of an inflated tire. 
 	It is not clear what further tire structure is required by the other functional language in the claims (“thereby eliminating the threat of a blow out or flat tire”, “to enhance structural integrity of said tire” in claims 1 and 7; “configured to roll along a support surface”, “for enhancing traction of said tire”, in claims 2 and 7), since it appears from the specification that the recited functions directly flow from the structure already recited in the claims.
 	In claims 2-7 applicant recites a “center point” of the tire, which in view of the specification appears to mean the axis of rotation of the tire; if this is not what applicant intended, clarification is required.
 	To address the issues noted above and to provide proper antecedent basis applicant should amend the claims such that claims 1-7 are rewritten as -- 
(Currently Amended) A solid tire the adjacent ones of said bands of each of said concentric rings being staggered with respect to those of said concentric rings adjacent thereto 
(Currently Amended) The tire according to claim 1, wherein said plurality of concentric rings includes an innermost ring, an outermost ring, a medial ring and a pair of inner rings each being positioned between said medial ring and a respective one of said innermost ring and said outermost ring, said innermost ring having an exposed surface being directed toward a center point of said tire, said outermost ring having an outermost surface 
(Currently Amended) The tire according to claim 2, wherein said medial ring has a width being greater than any other of said concentric rings.
(Currently Amended) The tire according to claim 2, wherein each of said innermost ring and said outermost ring has a width being less than any other of said concentric rings.
(Currently Amended) The tire according to claim 2, wherein said medial ring has a width being greater than any other of said concentric rings, each of said innermost ring and said outermost ring has a width being less than any other of said concentric rings, and each of said inner rings has a width being between the width of said medial ring and the width of said innermost ring and said outermost ring.
(Currently Amended) The tire according to claim 2, wherein said intersections between the adjacent ones of said bands of said inner rings being staggered with respect to said intersections between adjacent ones of said bands of said medial ring and with respect to said intersections between adjacent ones of said bands of said respective one of said innermost ring and said outermost ring.
(Currently Amended) A solid tire the adjacent ones of said bands of each of said concentric rings being staggered with respect to those of said concentric rings adjacent thereto surface being directed toward a center point of said tire, said outermost ring having an outermost surface other of said concentric rings, each of said innermost ring and said outermost ring having a width being less than any other of said concentric rings, each of said inner rings having a width being between the width of said medial ring and the width of said innermost ring and said outermost ring, said intersections between the adjacent ones of said bands of said inner rings being staggered with respect to said intersections between adjacent ones of said bands of said medial ring and with respect to said intersections between adjacent ones of said bands of said respective one of said innermost ring and said outermost ring.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweetland (468,370) or, alternatively, Pratt (1,349,914).
 	See Sweetland embodiment of Fig. 2 and sole page of specification: the claim does not yet exclude the presence of the rubber or other elastic material outer tube 2 forming part of the concentric rings along with the rubber or other elastic material tubes 3 (bands). Alternatively, see Pratt embodiment of Fig. 2 and specification p. 1 line 1 - p. 2 line 8 and p. 2 lines 3-116: the claim does not yet exclude the spirally wound rubberized rope windings forming the claimed bands within the concentric rings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweetland (468,370) in view of Squires (790,404).
 	Sweetland is discussed in paragraph 11 above. Squires teaches that in such tires a suitable alternative to the tubes 3 are solid resilient rings (embodiment of Fig. 4 and specification p. 1 lines 1-43 and 67-77); it would therefore have been obvious to one of ordinary skill in the art to utilize the art-recognized alternative solid resilient rings in place of the tubes 3 in the above tire absent unexpected results.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (1,349,914) in view of Emanueli et al. (2,982,328).
  	Pratt is discussed in paragraph 11 above. It is well known in tires that a suitable alternative to spirally winding a single band a plurality of times to form a layer is providing a plurality of axially adjacent circumferential bands to form the layer, as evidenced for example by Emanueli et al. (embodiment of Figs. 1 and 17, specification col. 4 lines 51-55 and col. 5 lines 44-52); it would therefore have been obvious to one of ordinary skill in the art to utilize the art-recognized alternative axially adjacent circumferential bands rather than the spirally wound single band to form the layers in the above tire absent unexpected results.
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweetland (468,370) or Sweetland (468,370) in view of Squires (790,404) as applied to claim 1 above, and further in view of Hancock et al. (232,266).
 	It is notoriously well known to provide the outer surface of such tires with tread grooves to improve traction, as evidenced for example by Hancock et al. (embodiments of Figs. 5-6 and Figs. 7-8, specification p. 1 lines 73-95); it would therefore have been obvious to one of ordinary skill in the art to provide the outer surface of the above tire with tread grooves to improve traction. As to the claimed five concentric rings, it is well settled that it is obvious to merely make something larger and/or duplicate parts (see the case law citations in MPEP 2144.04(IV)(A) and 2144.04(VI)(B)), and to make the above tire larger so as to support larger loads one of ordinary skill in the art has two choices, either increase the size of the existing 2-3-2 arrangement of the tubes 3 or increase the number of tubes such as to the next size larger 2-3-4-3-2 arrangement of the tubes (MPEP 2143(E), choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success); it would therefore have been obvious to one of ordinary skill in the art to make the above tire larger so as to support larger loads by providing the tubes in a 2-3-4-3-2 arrangement.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (1,349,914) or Pratt (1,349,914) in view of Emanueli et al. (2,982,328) as applied to claim 1 above, and further in view of Hancock et al. (232,266).
 	It is notoriously well known to provide the outer surface of such tires with tread grooves to improve traction, as evidenced for example by Hancock et al. (embodiments of Figs. 5-6 and Figs. 7-8, specification p. 1 lines 73-95); it would therefore have been obvious to one of ordinary skill in the art to provide the outer surface of the above tire with tread grooves to improve traction. 
Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (1,349,914) in view of Hancock et al. (232,266) or Pratt (1,349,914) in view of Emanueli et al. (2,982,328) and Hancock et al. (232,266) as applied to claim 2 above, and further in view of Sweetland (468,370).
 	Sweetland is discussed in paragraph 11 above and teaches to provide an hexagonal cross-sectional arrangement of the concentric rings to provide a rounded tire cross-section suitable for two-wheeled vehicles such as bicycles; it would therefore have been obvious to one of ordinary skill in the art to provide the above tire with an hexagonal cross-sectional arrangement of the concentric rings to provide a rounded tire cross-section suitable for heavy duty two-wheeled vehicles such as off-road bicycles, motorcycles, or other heavy duty bicycles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japanese Patent Application 52-47204 A discloses another example of a tire comprising concentric rings formed of offset annular bands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            December 2, 2022